Citation Nr: 9931562	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-29 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
as the deceased veteran's "helpless child."  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1942 to 
January 1947.  He died in July 1980.  The appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for dependency and indemnity compensation (DIC) benefits as 
the deceased veteran's "helpless child."  

In her July 1997 substantive appeal, the appellant requested 
a personal hearing before a Member of the Board at the RO.  
She subsequently withdrew that request and asked that she be 
scheduled for a personal hearing before a hearing officer at 
the RO.  She was scheduled to testify at such hearing in 
October 1997.  In a handwritten letter dated October 21, 
1997, the appellant's mother reported that the appellant 
wished to cancel the hearing because she had suffered a 
stroke.  She also indicated that the case should be certified 
to the Board.  


FINDINGS OF FACT

1.  The veteran died of a service-connected disability in 
July 1980; the appellant is an unmarried daughter of the 
veteran; she was born on May [redacted], 1957.  

2.  There is competent evidence of record that the 
appellant's claim of permanent incapacity for self-support 
prior to her 18th birthday is plausible under the law.



CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for DIC 
benefits as a deceased veteran's "helpless child."  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant is a surviving daughter of the veteran; she was 
born on May [redacted], 1957, and reached the age of 18 on her 
birth date in 1975.  She is unmarried.  The veteran died in May 
1980, as a result of a service-connected disability.  

A discharge summary from the Cape Fear Valley Hospital 
discloses that the appellant was hospitalized at that 
facility from September 23, 1966, to December 22, 1966.  She 
arrived by ambulance, with a severe gunshot wound to her left 
thigh, which reportedly had been inflicted by her father.  
After undergoing several procedures, she was discharged in a 
spica cast.  The final diagnosis indicated an open, 
comminuted fracture of the left femur with a large soft 
tissue injury to the musculature of the left thigh.  In 
February 1967, she was re-hospitalized, and underwent open 
bone grafts to repair a bone defect in the femur.  

Records from the Cumberland County Mental Health Center 
indicate that the appellant underwent psychological 
evaluation in April 1968.  The Wechsler Intelligence Scale 
for Children (WISC) revealed that she had a verbal scale IQ 
score of 77, with little scatter present.  Her lowest scores 
were on arithmetic and vocabulary, and her highest score was 
on information.  Her performance scale IQ was 74, with little 
scatter present.  Her full scale IQ score was 73, which 
placed her on the category of borderline.  The Bender Gestalt 
Visual Motor Test indicated borderline intellectual 
functioning, but not severe retardation.  The psychologist 
concluded that the appellant was functioning at a borderline 
level intellectually, with some indicators of emotional 
difficulties.  Subsequent psychological evaluation in 
February 1970 revealed that the appellant was in a special 
education class.  The psychologist estimated that she had the 
ability to achieve intellectually at the third grade level 
during the current school year provided she had learned the 
skills of the preceding grade.  Her vocabulary was noted to 
be at the level of a 71/2-year-old, and she displayed some 
signs of difficulty with visual-motor (perceptual) skills.  
She had been acting out in school, but medication had 
improved her behavior considerably.  

Additional records from the Cumberland County Mental Health 
Center show that the appellant was seen again in August 1989.  
It was noted that she had become very depressed since being 
laid off from her job four months before.  She also had begun 
to experience recurring nightmares about the traumatic 
incident in her childhood when she was shot in the leg by her 
father.  She indicated that there had been some speculation 
at that time that it was an attempted murder.  The social 
worker reported that the appellant was a high school 
graduate, and that she had worked on and off through her life 
as a factory worker and a cook.  At present, she supported 
herself with Social Security disability benefits.  She walked 
with a pronounced limp.  Mental status examination was 
significant for psychomotor retardation, poor eye contact, 
feelings of sadness, and slow and monotonous speech.  The 
diagnosis was moderate, recurrent, major depressive disorder.  

More recent private medical records, dated from 1990 to 1996, 
document treatment for various disabilities.  


II.  Analysis

Like all claims for veterans benefits, a claim for dependency 
and indemnity compensation must be well grounded.  See 
Johnson v. Brown, 8 Vet.App. 423 (1995).  A well-grounded 
claim is one that is plausible, meritorious on its own, or 
capable of substantiation.  The claimant has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); see Carbino v. Gober, 10 Vet.App. 507, 
509 (1997); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Where the determinative issue involves medical causation, 
competent medical evidence is required for the claim to be 
well grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994).  
This burden may not be met by presenting lay testimony.  Lay 
persons are not competent to offer medical opinions.  See 
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); Grivois, supra.  

The child of a deceased veteran is entitled to DIC when the 
veteran dies as a result of service-connected disability.  
See 38 U.S.C.A. §§ 1313, 1314.  For purposes of this benefit, 
a "child" is generally defined as an unmarried person who 
is under the age of 18 years, or is under the age of 23 years 
and is attending school.  The law also provides an exception 
to the general definition, in that certain individuals may 
retain eligibility for benefits purposes, regardless of their 
age, if they meet specified criteria as a "helpless child."

Under the exception mentioned above, a "helpless child" of 
a veteran is an individual who is, generally, the biological, 
adopted, or stepchild of the veteran, who is unmarried, and 
who became permanently incapable of self-support at the time 
of his or her 18th birthday.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57; Dobson v. Brown, 4 Vet.App.443, 445 (1993).  As 
specified in the law, a claimant's condition subsequent to 
his or her 18th birthday is not for consideration.  If a 
finding is made that a claimant was permanently incapable of 
self-support as of the claimant's 18th birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant only for the second step of the analysis, which is 
that VA has the burden of showing that there is improvement 
sufficient to render the claimant capable of self-support.  
Dobson, supra.  If the claimant is shown to be capable of 
self-support at age 18, then VA is required to proceed no 
further.  Id.  

In addition, 38 C.F.R. § 3.356 provides that the question of 
a child's permanent incapacity is one of fact for 
determination by the rating agency, and that it will be 
decided on the basis of whether the child is "permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects" at the date of attaining the 
age of 18 years.  Thus, an adjudicatory body's focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday; it is that condition which 
determines whether the claimant is entitled to the status of  
"child."  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years may be so held at a later date, 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed.  38 C.F.R. § 3.356(a), (b); Dobson, supra.  
Graduation from high school does not by itself prove an 
ability to support oneself.  Dobson, 4 Vet.App. at 446.  

In considering the laws and regulations outlined above, the 
Board notes that the determinations as to whether a veteran 
died of a service-connected disability, and whether the 
claimant is an unmarried, biological, adopted, or stepchild 
of the veteran, are legal issues.  However, the determination 
as to whether the child is permanently incapable of self-
support by reason of physical or mental impairment prior to 
his or her 18th birthday, involves an issue of medical 
causation.  Therefore, a claim for DIC benefits as a deceased 
veteran's child who was permanently incapable of self-support 
before reaching the age of 18 years will be well grounded if 
the first two determinations are affirmative and there is 
medical evidence which establishes that the claimant's 
condition of permanent incapacity is plausible.  See Cumby v. 
West, 12 Vet.App. 363 (1999).  

In the present case, the record reflects that the appellant 
is an unmarried daughter of a veteran who died of a service-
connected disability.  She was born on May [redacted], 1957, 
so she is now 42 years of age.  The medical evidence indicates 
that she had significant physical, as well as mental and emotional 
disabilities, during her childhood years as a result of a 
gunshot wound that had been inflicted by her father when she 
was eight years old.  Psychological testing in 1968 and 1970 
revealed that she functioned at a borderline level 
intellectually, and that educational attainment was well 
below normal grade level.  Therefore, the Board finds that 
there is competent evidence that the appellant's claim of 
permanent incapacity for self-support prior to her 18th 
birthday is plausible under the law.  Hence, her claim for 
DIC benefits is well grounded.  See Cumby, supra.  

ORDER

To the extent that the appellant's claim for DIC benefits as 
the deceased veteran's "helpless child" is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.  

REMAND

As discussed above, the record reflects that there is 
competent evidence that the appellant may have been 
permanently incapable of self-support prior to her reaching 
the age of 18.  However, there is a void in the claims folder 
pertaining to her status at the time of her 18th birthday, 
which, as the U.S. Court of Appeals for Veterans Claims has 
categorically held, is the critical time period for making 
this determination.  Furthermore, even though subsequent 
medical records reported that the appellant had graduated 
from high school and had worked on and off, current caselaw 
makes clear that evidence of graduation from high school 
and/or short periods of employment are not sufficient to 
disqualify a claimant from attaining status as a "helpless 
child."  See Dobson, supra.  Therefore, the Board concludes 
that additional information should be sought.  

We appreciate that the RO made every effort to adequately 
develop the record on appeal, and note that this Remand is 
not necessitated upon a deficiency on the RO's part.  In 
particular, it appears that the RO requested medical records 
from all sources reported by the appellant.  However, it does 
not appear that any attempt was made to obtain records 
pertaining to the appellant's high school education.  In 
particular, these records may provide more insight into her 
level of intellectual functioning at the time of her 
graduation, and will document her age upon receiving her 
diploma.  Social Security disability records may also provide 
relevant evidence.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should ask the appellant to provide 
information related to her high school 
education up until the time of her 18th 
birthday, and obtain copies of all records 
related to her education, including 
transcripts, a diploma, and any reports of 
psychological or psychiatric testing completed 
during that time.  

2.  The RO should contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim and award 
of Social Security disability benefits to the 
appellant, including any medical records used 
to make that determination.  These records 
should be associated with the claims file.  

3.  When this development has been completed, 
the claim should be reviewed by the RO.  In 
determining entitlement to helpless child 
benefits, initially only the evidence showing 
the appellant's condition as of May [redacted], 
1975 (her eighteenth birthday) should be reviewed, 
to determine whether, based upon only that 
evidence, she was permanently incapable of 
self-support as of that date.  If it is 
determined that she was permanently incapable 
of self-support as of May [redacted], 1975, then 
the RO should consider (with the burden being 
upon VA) whether there is evidence showing 
improvement in her condition subsequent to that 
date sufficient to show that she became capable 
of self-support.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided an appropriate 
Supplemental Statement of the Case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, she is advised that she 
has the right to submit additional evidence and argument on 
the matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



